Exhibit 10.1

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT




FIRST AMENDMENT TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”), dated January 29, 2010, between PHILLIPS-VAN HEUSEN CORPORATION, a
Delaware corporation (“PVH” and, together with its affiliates and subsidiaries,
the “Company”), and EMANUEL CHIRICO (the “Executive”).




W I T N E S S E T H:




WHEREAS, the Company has previously entered into that certain Second Amended and
Restated Employment Agreement with the Executive, dated as of December 23, 2008
(the “Employment Agreement”); and




WHEREAS, the parties desire to amend the Employment Agreement to clarify the
formula used to determine payouts under Sections 3(b) and 3(f) of the Employment
Agreement.




NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:




1.

Definitions.  Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed thereto in the Employment Agreement.




2.

Clarifications. In order to clarify the amounts payable under Sections 3(b) and
3(f) of the Employment Agreement, Sections 3(b) and 3(f)(ii) of the Employment
Agreement are hereby deleted in their entirety and the following substituted in
lieu thereof.




(a) Substitution for Section 3(b).




(b)

Termination without Cause by the Company or for Good Reason by the Executive
Prior to a Change in Control.  The Company may also terminate the Executive’s
employment with the Company at any time without Cause, and the Executive may
terminate his employment with the Company at any time for Good Reason (as
defined below in Section 3(f)(i)(B)).  If the Company terminates the Executive’s
services without Cause or the Executive terminates his employment with the
Company for Good Reason, other than during the two-year period following a
Change in Control (as defined below in Section 3(f)(i)(A)), the Executive shall
be entitled to receive from the Company (i) the portion of the Base Salary for
periods prior to the effective date of termination accrued but unpaid (if any);
(ii) all unreimbursed expenses (if any), subject to Section 2(d); (iii) an
aggregate amount (the “Severance Amount”) equal to two times the sum of (A) the
Base Salary plus (B) an amount equal to the same percentage of the Executive’s
Base Salary that the Executive’s “target” level payout was set at under the
Company’s annual bonus plan (if any) in respect of the fiscal year prior to the
fiscal year during which the termination occurs; and (iv) the payment or
provision of any Other Benefits.  The Severance Amount shall be paid in 48
substantially equal payments (each such installment shall be treated as a
separate payment as defined under Treasury Regulation § 1.409A-2(b)(2)) on the
same





--------------------------------------------------------------------------------

schedule that Base Salary was paid immediately prior to the Executive’s date of
termination, commencing on the first such scheduled payroll date that occurs on
or following the date that is 30 days after the Executive’s termination of
employment, subject to the Executive’s compliance with the requirement to
deliver the release contemplated pursuant to Section 4(a)In addition, if the
Company terminates the Executive’s employment with the Company without Cause or
the Executive terminates his employment with the Company for Good Reason, then
the Company shall also provide to the Executive, during the two-year period
following the Executive’s date of termination, medical, dental, life and
disability insurance coverage for the Executive and the members of his family
which is not less favorable to the Executive than the group medical, dental,
life and disability insurance coverage carried by the Company for the Executive
and the members of his family immediately prior to such termination of
employment; provided, however, that the obligations set forth in this sentence
shall terminate to the extent the Executive obtains comparable medical, dental,
life or disability insurance coverage from any other employer during such
period, but the Executive shall not have any obligation to seek or accept
employment during such period, whether or not any such employment would provide
comparable medical and dental insurance coverage; and provided further, however,
that the Executive shall be obligated to pay an amount equal to the active
employee contribution, if any, for each such coverage.  For the avoidance of
doubt, the payment of the Severance Amount shall be in lieu of any amounts
payable under the Company’s severance policy (as then in effect) and the
Executive hereby waives any and all rights thereunder.  If the Executive is a
“specified employee” (as determined under the Company’s policy for identifying
specified employees) on the date of his “separation from service” (within the
meaning of Section 409A) and if any portion of the Severance Amount would be
considered “deferred compensation” under Section 409A, all payments of the
Severance Amount (other than payments that satisfy the short-term deferral rule,
as defined in Treasury Regulation §1.409A-1(b)(4), or that are treated as
separation pay under Treasury Regulation §1.409A-1(b)(9)(iii) or
§1.409A-1(b)(9)(v)) shall not be paid or commence to be paid on any date prior
to the first business day after the date that is six months following the
Executive’s separation from service.  The first payment that can be made shall
include the cumulative amount of any amounts that could not be paid during such
six-month period.  In addition, interest will accrue at the 10-year T-bill rate
(as in effect as of the first business day of the calendar year in which the
separation from service occurs) on all payments not paid to the Executive prior
to the first business day after the sixth month anniversary of his separation
from service that otherwise would have been paid during such six-month period
had this delay provision not applied to the Executive and shall be paid with the
first payment after such six-month period.  Notwithstanding the foregoing,
payments delayed pursuant to this six-month delay requirement shall commence
earlier in the event of the Executive’s death prior to the end of the six-month
period.  For purposes hereof, the Executive shall have a “separation from
service” upon his death or other termination of employment for any reason.











2







--------------------------------------------------------------------------------

(b) Substitution for Section 3(f)(ii).




(ii)

Obligations of the Company upon a Termination by the Executive for Good Reason
or the Company for any reason other than death, Disability or Cause during the
Two-Year Period following a Change in Control.  If within two years after the
occurrence of a Change in Control, the Executive terminates his employment with
the Company for Good Reason or the Company terminates the Executive’s employment
for any reason other than death, Disability or Cause, the Company (or the then
former Company subsidiary employing the Executive), or the consolidated,
surviving or transferee Person in the event of a Change in Control pursuant to a
consolidation, merger or sale of assets, shall pay to the Executive, in a lump
sum immediately subsequent to the date of such termination, (A) the portion of
the Base Salary for periods prior to the effective date of termination accrued
but unpaid (if any); (B) all unreimbursed expenses (if any), subject to
Section 2(d); (C) an aggregate amount equal to three times the Executive’s “cash
compensation” (as defined below in this Section 3(f)(ii)); and (D) the payment
or provision of any Other Benefits.  The severance amount described in clause
(C) of the immediately preceding sentence shall be paid (x) in a lump sum, if
the Change in Control event constitutes a “change in the ownership” or a “change
in the effective control” of the Company or a “change in the ownership of a
substantial portion of a corporation’s assets” (each within the meaning of
Section 409A), or (y) in 72 substantially equal payments, if the Change in
Control event does not so comply with Section 409A.  The lump sum amount shall
be paid, or the installment payments shall commence, as applicable, on the first
scheduled payroll date (in accordance with the Company’s payroll schedule in
effect for the Executive immediately prior to such termination) that occurs on
or following the date that is 30 days after the Executive’s termination of
employment; provided, however, that the payment of such severance amount is
subject to the Executive’s compliance with the requirement to deliver the
release contemplated pursuant to Section 4(a).  Any such installment payment
shall be treated as a separate payment as defined under Treasury Regulation
§1.409A-2(b)(2).  For purposes of this Section 3(f)(ii), “cash compensation”
shall mean the sum of (1) the Base Salary, (2) an amount equal to the same
percentage of the Executive’s Base Salary that the Executive’s “target” level
payout was set at under the Company’s annual bonus plan (if any) in respect of
the fiscal year prior to the fiscal year during which the termination occurs;
and (3) an amount equal to the average annual cash awards (if any, except as
provided in the proviso hereto) paid to and/or accrued with respect to the
Executive during the two completed fiscal years of the Company immediately
preceding the date of termination under the Company’s Long Term Incentive Plan
(or any successor cash-based long term incentive plan, which for the avoidance
of doubt shall include, for purposes of this Section 3(f)(ii), any plan under
which the award opportunity is denominated as a dollar amount, even if the
actual award amount is satisfied in equity), provided, that if the Long Term
Incentive Plan  (or any successor cash-based long term incentive plan) is
discontinued and not replaced with a cash-based long term incentive plan, for
purposes of determining the average annual cash compensation under clause (C)(2)
above, the amounts equal to the payments made or accrued (to the extent earned
but unpaid) to or for the Executive under the Company’s Long Term Incentive Plan
(or any successor cash-based long term incentive plan) with





3







--------------------------------------------------------------------------------

respect to the final two completed performance cycles under such plan shall be
included.  Upon the termination of employment with the Company for Good Reason
by the Executive or upon the involuntary termination of employment with the
Company of the Executive for any reason other than death, Disability or Cause,
in either case within two years after the occurrence of a Change in Control, the
Company (or the then former Company subsidiary employing the Executive), or the
consolidated, surviving or transferee Person in the event of a Change in Control
pursuant to a consolidation, merger or sale of assets, shall also provide, for
the period of three consecutive years commencing on the date of such termination
of employment, medical, dental, life and disability insurance coverage for the
Executive and the members of his family which is not less favorable to the
Executive than the group medical, dental, life and disability insurance coverage
carried by the Company for the Executive and the members of his family either
immediately prior to such termination of employment or immediately prior to the
occurrence of such Change in Control, whichever is greater; provided, however,
that the obligations set forth in this sentence shall terminate to the extent
the Executive obtains comparable medical, dental, life or disability insurance
coverage from any other employer during such three-year period, but the
Executive shall not have any obligation to seek or accept employment during such
three-year period, whether or not any such employment would provide comparable
medical, dental, life and disability insurance coverage.  For the avoidance of
doubt, the amounts payable under clause (C) of this Section 3(f)(ii) as
severance shall be in lieu of any amounts payable under the Company’s severance
policy and the Executive hereby waives any and all rights thereunder.
 Notwithstanding anything in this Section 3(f)(ii) to the contrary, if the
Executive is a “specified employee” (as determined under the Company’s policy
for identifying specified employees) on the date of his “separation from
service” (within the meaning of Section 409A) and if any portion of the
severance amount described in clause (C) of the first sentence of this Section
3(f)(ii) would be considered “deferred compensation” under Section 409A, such
severance amount shall not be paid or commence to be paid on any date prior to
the first business day after the date that is six months following the
Executive's separation from service (unless any such payment(s) shall satisfy
the short-term deferral rule, as defined in Treasury Regulation §1.409A-1(b)(4)
of his “separation from service” (within the meaning of Section 409A) and if any
portion of the severance amount described in clause (C) of the first sentence of
this Section 3(f)(ii) would be considered “deferred compensation” under Section
409A, such severance).  In addition, interest will accrue at the 10-year T-bill
rate (as in effect as of the first business day of the calendar year in which
the separation from service occurs) on such lump sum amount or installment
payments, as applicable, not paid to the Executive prior to the first business
day after the sixth month anniversary of his separation from service that
otherwise would have been paid during such six-month period had this delay
provision not applied to the Executive and shall be paid at the same time at
which the lump sum payment or the first installment payment, as applicable, is
made after such six-month period.  Notwithstanding the foregoing, a payment
delayed pursuant to the preceding three sentences shall commence earlier in the
event of the Executive's death prior to the end of the six-month period.








4







--------------------------------------------------------------------------------




3.

Continued Effectiveness of the Employment Agreement.  The Employment Agreement
is, and shall continue to be, in full force and effect, except as otherwise
provided in this Amendment and except that all references to the Employment
Agreement set forth in the Employment Agreement and any other agreements to
which the parties hereto are parties which have been executed prior to the date
hereof and referring to the Employment Agreement shall mean the Employment
Agreement, as amended by this Amendment.




4.

Miscellaneous.




(a)

This Amendment shall be effective as of December 23, 2008.




(b)

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original and all of which taken together shall constitute one and
the same amendment.




(c)

This Amendment shall be construed without regard to any presumption or other
rule requiring construction against the drafting party.







IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
set forth above.







PHILLIPS-VAN HEUSEN CORPORATION




By

/s/ Mark D. Fischer

     Name:  Mark D. Fischer

     Title:  Senior Vice President







/s/ Emanuel Chirico

Emanuel Chirico





5





